                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Christopher L. Benner, Esq.
                                                          3    Nevada Bar No. 8963
                                                               SMITH LARSEN & WIXOM
                                                          4    1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                          5
                                                               Tel: (702) 252-5002
                                                          6    Email: kfl@slwlaw.com
                                                                      clb@slwlaw.com
                                                          7    Attorneys for Defendant
                                                               JPMorgan Chase Bank, N.A. and
                                                          8
                                                               Defendant/Counterclaimant
                                                          9    Federal Home Loan Mortgage Corporation

                                                          10                          UNITED STATES DISTRICT COURT
                                                          11
                                                                                               DISTRICT OF NEVADA
SMITH LARSEN & WIXOM




                                                          12
                                                               THUNDER PROPERTIES, INC., a Nevada
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   company,
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                              CASE NO: 3:19-cv-00191-MMD-WGC
                                                          14
                                                                                      Plaintiff,
                              ATTORNEYS




                                                          15
                                                               vs.
                                                          16
                                                               MARIA L. ARELLANO, an individual;
                                                          17
                                                               FEDERAL HOME LOAN MORTGAGE
                                                          18   CORPORATION, a government sponsored            DEFENDANT JPMORGAN CHASE
                                                               enterprise; JPMORGAN CHASE BANK,               BANK, N.A. AND DEFENDANT /
                                                          19   N.A., a national bank, THE CASTLE LAW          COUNTERCLAIMANT’S FEDERAL
                                                               GROUP, LLP, a domestic limited liability       HOME LOAN MORTGAGE
                                                          20
                                                               partnership,                                   CORPORATION’S MOTION TO
                                                          21                                                  SUBSTITUTE ATTORNEY WITHIN
                                                                                Defendants.                   FIRM
                                                          22   FEDERAL HOME LOAN MORTGAGE
                                                               CORPORATION,
                                                          23

                                                          24                Counterclaimant,

                                                          25   vs.
                                                          26
                                                               THUNDER PROPERTIES, INC.,
                                                          27
                                                                            Counter-Defendant.
                                                          28



                                                                                                          1
                                                          1           Defendant JPMorgan Chase Bank, N.A. and Defendant/Counterclaimant Federal Home
                                                          2
                                                               Loan Mortgage Corporation requests that the Court, all parties of record and their respective
                                                          3
                                                               counsel, please take notice that Chet A. Glover, Esq., formerly of the firm Smith Larsen &
                                                          4
                                                               Wixom is no longer associated with the above-captioned matter and should be removed from
                                                          5

                                                          6    all further notices. The Smith Larsen & Wixom attorney to be noticed for all further filings and

                                                          7    hearings is:
                                                          8
                                                                                     Christopher L. Benner, Esq., Nevada Bar 8963
                                                          9                          Email: clb@slwlaw.com

                                                          10          Dated this 2nd day of October, 2019.
                                                          11
                                                                                                             SMITH LARSEN & WIXOM
SMITH LARSEN & WIXOM




                                                          12
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                                                 /s/ Christopher L. Benner
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                             Kent F. Larsen, Esq.
                                                          14
                                                                                                             Nevada Bar No. 3463
                              ATTORNEYS




                                                          15                                                 Christopher L. Benner, Esq.
                                                                                                             Nevada Bar No. 8963
                                                          16                                                 1935 Village Center Circle
                                                                                                             Las Vegas, Nevada 89134
                                                          17
                                                                                                             Attorneys for Chase and
                                                          18                                                 Federal Home Loan Mortgage Corporation

                                                          19

                                                          20                                                 IT IS SO ORDERED:
                                                          21
                                                                                                                      October 3, 2019
                                                                                                             DATED: __________________
                                                          22

                                                          23                                                 ____________________________________
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                              2
                                                          1
                                                                                            CERTIFICATE OF SERVICE
                                                          2
                                                                      I HEREBY CERTIFY that on the 2nd day of October, 2019, the within Defendant
                                                          3
                                                               JPMorgan Chase Bank, N.A. and Defendant / Counterclaimant's Federal Home Loan
                                                          4
                                                               Mortgage Corporation's Motion to Substitute Attorney Within Firm was filed and served
                                                          5
                                                               electronically via CM/ECF to the following:
                                                          6

                                                          7                                        Roger P. Croteau, Esq.
                                                                                                   Timothy E. Rhoda, Esq.
                                                          8                                        Peter E. Dunkley, Esq.
                                                                                                   Roger P. Croteau & Associates, Ltd.
                                                          9
                                                                                                   9120 West Post Road, Suite 100
                                                          10                                       Las Vegas, NV 89148
                                                                                                   croteaulaw@croteaulaw.com
                                                          11                                       Attorneys for Plaintiff
SMITH LARSEN & WIXOM




                                                          12
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                                                                                                   /s/ Jana L. Rivard
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14                                       an employee of Smith Larsen & Wixom
                              ATTORNEYS




                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                             3
